In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-19-00094-CR
                             __________________

                    ETHAN WATSON BORNE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 221st District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-09-12373-CR
__________________________________________________________________

                                   OPINION

      Pro se Appellant Ethan Watson Borne appeals his conviction for the

manufacture or possession of a controlled substance—lysergic acid diethylamide

(LSD)—with the intent to deliver, in an amount of eighty abuse units or more but

less than 4,000 abuse units, a first-degree felony. See Tex. Health & Safety Code

Ann. § 481.1121. The court assessed punishment at ten years’ imprisonment,

probated for a period of ten years. Borne raises three issues on appeal related to
                                        1
jurisdiction, due process, and alleged violations of certain constitutional rights. We

affirm.

                                    Background

      A grand jury indicted Borne for possession of LSD, a controlled substance,

with intent to deliver. See id. At trial, Department of Public Safety (DPS) Trooper

Christopher Olvera testified that he stopped Borne’s vehicle in The Woodlands after

the trooper’s radar unit showed that Borne was traveling fifty-four miles per hour

(mph) in a forty-five mph zone. Olvera asked Borne for his driver’s license and

noticed that Borne’s hands were “shaking uncontrollably” and Borne tried to hand

the trooper a credit card instead of his driver’s license. Olvera observed a “wad of

money” and a “vape pen” 1 inside the vehicle, and after he asked Borne to get out of

his car, Olvera also saw a white powdery substance on the driver’s seat.

      According to Trooper Olvera, after Borne refused consent to search his

vehicle, Olvera called for a canine unit. Montgomery County Sheriff’s Deputy David

Everton responded with his canine partner, and the canine alerted to an odor of a

controlled substance. Olvera searched Borne’s car and found LSD in the center

console, the glove compartment, and Borne’s wallet. Olvera found a total of 277



      1
       Trooper Olvera explained that a “vape pen” is an electronic cigarette that
some people use to smoke THC (tetrahydrocannabinol) oil.
                                      2
LSD abuse units, along with $238 in cash on the floorboard and $361 in cash in

Borne’s wallet. Olvera testified that he also saw a text message appear on Borne’s

cell phone, asking about the availability of “fungus and/or acid,” and Olvera

explained that “fungus” is a street name for psilocybin mushrooms and acid is a

street name for LSD. The State offered into evidence a Controlled Substance

Analysis Laboratory Report of a substance found with Borne, and the report

described the substance as 277 squares of paper containing LSD. Trooper Olvera

testified that the amount of LSD found was “a very large amount[,] . . . way more

than a personal use amount[]” and the Trooper believed that Borne possessed the

drugs with the intent to deliver.

      Borne did not dispute the facts at trial. The jury found Borne guilty, and after

a hearing on punishment, the trial court sentenced Borne to ten years’ imprisonment

probated for ten years.

                                       Issues

      Appellant summarizes his issues on appeal as follows:

      I submit this appeal to this Honorable Court as the law in which the trial
      court has jurisdiction over me, a man, was not proven on the record, I
      was denied due process of law, a right protected by the Texas and
      United States Constitutions, and other constitutionally protected rights
      that were violated.



                                          3
                                 Standard of Review

      Borne appeared pro se at trial and on appeal. A pro se litigant must comply

with the rules of evidence and procedure and is not to be granted any special

treatment because he has asserted his pro se rights. Johnson v. State, 760 S.W.2d
277, 279 (Tex. Crim. App. 1988); Griffis v. State, 441 S.W.3d 599, 612 (Tex. App.—

San Antonio 2014, pet. ref’d). Although we construe pro se arguments “with

patience and liberality[,]” Borne, as a pro se appellant, is not entitled to any special

treatment and is held to the same standards as licensed attorneys. See Grubbs v. State,

440 S.W.3d 130, 133 n.1 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d); Barnes

v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding).

      To preserve error for review, a litigant must timely object to the alleged error

and state the grounds for the ruling sought from the trial court with sufficient

specificity to make the trial court aware of the complaint, unless the specific grounds

were apparent from the context of the objection. See Tex. R. App. P. 33.1(a)(1)(A);

Dixon v. State, 2 S.W.3d 263, 265 (Tex. Crim. App. 1998). The purposes of requiring

a timely, specific objection are (1) to inform the judge of the basis of the objection

and give him the chance to make a ruling on it, and (2) to give opposing counsel the

chance to remove the objection or provide other testimony. Garza v. State, 126

                                           4
S.W.3d 79, 82 (Tex. Crim. App. 2004) (citing Zillender v. State, 557 S.W.2d 515,

517 (Tex. Crim. App. 1977)).

      An appellate brief must state all issues presented for review clearly and

concisely and include appropriate citations to authorities and to the record. See Tex.

R. App. P. 38.1(f), (i). Borne’s brief raises sub-issues within each main issue. When

an appellant raises multiple issues in a single point of error, the point of error is

multifarious, and an appellate court may decline to address those matters. See Mays

v. State, 318 S.W.3d 368, 390 n.82 (Tex. Crim. App. 2010) (citing Wood v. State, 18
S.W.3d 642, 649 n.6 (Tex. Crim. App. 2000). However, we may address the issue

in the interest of justice if we can determine, with reasonable certainty, the alleged

error about which a complaint is made. See Davidson v. State, 249 S.W.3d 709, 717

n.2 (Tex. App.—Austin 2008, pet. ref’d); Marcum v. State, 983 S.W.2d 762, 767 n.1

(Tex. App.—Houston [14th Dist.] 1998, pet. ref’d); Barnes v. State, 634 S.W.2d 25,

26 (Tex. App.—Beaumont 1982, no pet.).

                                    Jurisdiction

      Borne argues that the State did not prove that the trial court had “subject

matter jurisdiction” over him for numerous reasons. Although Borne presents a

multifarious issue, in the interest of justice we address arguments that can be

sufficiently identified. See Barnes, 634 S.W.2d at 26.

                                          5
“Consent” and “Proven on the Record”

      Borne argues that he did not consent to the trial court’s jurisdiction over him

and jurisdiction was not proven on the record. Borne presents no legal authority that

his consent was required for the district court to have jurisdiction over him in a

criminal proceeding, nor does he explain his “proven on the record” complaint. See

Tex. R. App. P. 38.1(i).

      The Texas Constitution invests state district courts with “exclusive, appellate,

and original jurisdiction of all actions, proceedings, and remedies[.]” See Tex. Const.

art. V, § 8. “The presentment of an indictment or information to a court invests the

court with jurisdiction of the cause.” Id. § 12. A grand jury indicted Borne for an

offense under section 481.1121 of the Health and Safety Code. See Tex. Health &

Safety Code Ann. § 481.1121. The presentment of the grand jury’s indictment

invested the district court with subject matter jurisdiction over the case. See Tex.

Const. art. V, § 12; see also Thoman v. State, No. 07-11-0278-CR, 2013 Tex. App.

LEXIS 4413, at **8-9 (Tex. App.—Amarillo Apr. 4, 2013, pet. ref’d) (mem. op.,

not designated for publication) (rejecting a similar challenge to the district court’s

jurisdiction where “the clerk’s record contains an information regular on its face . . .

[and] [n]othing in the clerk’s record suggests the trial court lacked personal or

subject matter jurisdiction[.]”).We find Borne’s argument unavailing.

                                           6
Person

      Borne argued that the trial court lacked jurisdiction over him because he was

a “living breathing, sovereign, flesh and blood man” and not a “Legal Fiction

Person[.]” Borne also raises this argument on appeal. Borne filed a “Non-Negotiable

Notice of Acceptance” and a “Notice of Dishonor” with the trial court that state:

      I, a man called Ethan Watson Borne, reserve all my rights without
      prejudice UCC 1-103 & 1-308. I am a moral man and a Texas
      Citizen/National and not a citizen, resident, person, individual or
      inhabitant of the corporate United States. I am not a creature of THE
      STATE OF TEXAS, THE UNITED STATES, or any other
      government.

Borne also asserted that “The State of Texas is a Fiction” unless the trial court and

district attorney could prove otherwise and that he is “a Texas National[.]” In a

“Judicial Notice” filed with the trial court, Borne argued that

      The “Texas Control Substances Act,” which is located in the Texas
      Health and Safety Code states that statute 481.1121 only applies to a
      person which is defined as “legal entities” and, as I have stated many
      times, I am in fact a living man and NOT a legal entity[.]

During the charge conference at trial, Borne requested that a definition of “person”

be added to the jury charge. The court added the definition of “person” that is




                                          7
contained in section 481.002 of the Controlled Substances Act to the charge.2 Borne

agreed on the record to the additional instruction.

      The definition of “person” under the Health and Safety Code includes

individuals. Id.; State v. Morello, 547 S.W.3d 881, 886 (Tex. 2018). Because there

is no statutory definition excluding individuals from the definition of person, we

interpret the term as it applies in common usage—to include individuals. See

Morello, 547 S.W.3d at 886. Under the plain language of the Controlled Substances

Act, an individual may be charged with a felony for manufacture or delivery of a

controlled substance. See Tex. Health & Safety Code Ann. § 481.1121; cf. Morello,
547 S.W.3d at 886. Therefore, Borne’s argument lacks merit.

UCC

      We understand Borne to argue that, because he signed documents by writing

“w/o prej. UCC 1-308[,]” the trial court lacked jurisdiction over him and the lack of

jurisdiction deprived him of due process. Borne filed a document with the trial court

styled “Response to and Affidavit of Complaint[,]” which stated, in relevant part:

      The signature on the driver’s license is below the words that I wrote in:
      “Without Prejudice, U.C.C. 1-308.” (See Exhibit 1) I signed it this way
      because I was compelled to get the driver’s license by The State of
      Texas against my will and I wanted to give notice and reserve my right
      2
          “‘Person’ means an individual, corporation, government, business trust,
estate, trust, partnership, association, or any other legal entity.” See Tex. Health &
Safety Code Ann. § 481.002(33).
                                            8
      to travel freely and contract with who or whom I choose. (Article 1 Sec.
      16 Bill of Rights, The Texas Constitution).

Borne also signed other documents he filed in this case “w/o prejudice UCC 1-

308[.]”

      The Uniform Commercial Code (UCC) applies to commercial transactions

and does not apply to criminal proceedings. See Barcroft v. State, 881 S.W.2d 838,

840 (Tex. App.—Tyler 1994, no pet.) (citing Tex. Bus. & Com. Code Ann. § 1.102).

Borne’s UCC argument is unavailing.

“Enacting Clause”

      We understand Borne to argue on appeal that section 481.1121 of the Texas

Health and Safety Code does not have an “enacting clause,” which he argues is

“mandated” by the Texas Constitution. As a result, he concludes the trial court

lacked jurisdiction. Borne filed a motion to dismiss for lack of subject-matter

jurisdiction in the trial court making this same argument.

      Borne has cited no authority for his argument that the requirement of an

enacting clause is a jurisdictional matter. See Tex. R. App. P. 38.1(i). The Texas

Constitution provides that “The enacting clause of all laws shall be: ‘Be it enacted

by the Legislature of the State of Texas.’” Tex. Const., art. III, § 29. The version of

section 481.1121 under which Borne was charged was enacted under Senate Bill

1969, Act of May 11, 2009, 81st Leg., R.S., ch. 87, § 25.096, 2009 Tex. Gen. Laws
                                        9
363, 363-64. The opening words of Senate Bill 1969 read “Be it enacted by the

Legislature of the State of Texas[.]” Id. at 2009 Tex. Gen. Laws 208. Thus, the

section at issue was enacted by the Texas Legislature and contains an enacting

clause. Borne’s argument is overruled.

“Common Law Court”

      Borne argues on appeal that:

      I brought a complaint against [the trial court judge] and [the prosecutor]
      in a superior court, a common law court. [The trial court judge] and [the
      prosecutor] were given proper due process by service of that complaint
      and notice of a common law trial [] to be held on February 16, 2019.
      [The trial court judge] or [the prosecutor] did not respond to the
      complaint or appear for trial. A common law jury found that they had
      violated my constitutionally protected rights, among other things, and
      issued an Injunctive Relief in the Nature of a Writ of Mandamus[]. That
      Injunctive Relief was filed in this matter and served upon [the trial court
      judge] and [the prosecutor].

According to Borne, the “common law court” found him innocent of all criminal

charges, which the trial court “ignored[.]”

      Before trial, Borne filed a document styled “Injunctive Relief in the Nature of

a Writ of Mandamus” that states, in relevant part:

      The Texas People through their Jural Assembly and common law court
      have determined that [the trial court judge], [the district attorney], and
      all other actors and officers of the 221st alleged judicial district court,
      Conroe, Texas, lack standing and capacity to sue any Texas man or
      woman. This court finds Ethan Watson; Borne, innocent of all criminal
      charges.

                                          10
In another document in the clerk’s record Borne alleges that a jury of the “Texas

Jural Assembly operating under the common law and holding common law

court/trials” had ordered the case dismissed for lack of jurisdiction for “lack of due

process of law[] and lack of an injured party.”

      At trial Borne referenced the “common law court” in support of his

jurisdictional arguments. Assuming without deciding that Borne’s argument on

appeal comports with his argument in the trial court, the record lacks authority or to

support the jurisdiction—if any—of the so-called “common law court.” See Tex. R.

App. P. 38.1(i). Borne has cited no legal authority regarding the jurisdiction of a

“Texas Jural Assembly,” nor are we aware of any. See id.

“Sovereign Citizen”

      Borne’s brief also includes arguments claiming he has rights as a “sovereign

citizen” as a “white man” and under the First Amendment and not a “14th

Amendment citizen created by Congress who [is] given privileges and immunities

instead of constitutionally protected rights.” At trial, Borne denied that he was

making a “sovereign citizen” argument. When an appellant’s trial objection does not

comport with his argument on appeal, the appellant has not preserved the issue. See

Ford v. State, 488 S.W.3d 350, 351 (Tex. App.—Beaumont 2016, no pet.) (citing

Thomas v. State, 723 S.W.2d 696, 700 (Tex. Crim. App. 1986)); Shelling v. State,

                                         11
52 S.W.3d 213, 218 (Tex. App.—Houston [1st Dist.] 2001, pet. ref’d) (citing Coffey

v. State, 796 S.W.2d 175, 179 (Tex. Crim. App. 1990) (a point of error that does not

comport with the trial objection presents nothing for review)).

      That said, even if Borne had preserved a “sovereign citizen” argument,

Borne’s alleged sovereign-citizen status does not mean he should be allowed to

violate state laws without consequence, nor does it exempt Borne from the

jurisdiction of the Texas courts. See, e.g., United States v. Benabe, 654 F.3d 753,

767 (7th Cir. 2011), cert. denied, 565 U.S. 1226 (2012) (providing “[r]egardless of

an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-

party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond the

jurisdiction of the courts[]”); United States v. White, 480 F. App’x 193, 194 (4th Cir.

2012) (providing “[n]either the citizenship nor the heritage of a defendant constitutes

a key ingredient to a [] court’s jurisdiction in criminal prosecutions[]”); United States

v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (noting the sovereign citizen

defense has “no conceivable validity in American law[]”); Berman v. Stephens, No.

4:14-CV-860-A, 2015 U.S. Dist. LEXIS 75506, at *5 (N.D. Tex. June 10, 2015)

(concluding that an inmate’s “reliance on the UCC or a so-called ‘sovereign citizen’

theory that he is exempt from prosecution and beyond the jurisdiction of the state or

federal courts is frivolous”) (collecting cases)).

                                           12
         Similarly, our sister state courts have unanimously rejected “sovereign

citizen” arguments. See Meyer v. State, No. 06-19-00066-CR, 2019 Tex. App.

LEXIS 8231, at **1-2 (Tex. App.—Texarkana Sept. 11, 2019, no pet.) (mem. op.,

not designated for publication); Ex parte Blakely, No. 02-17-00393-CR, 2018 Tex.

App. LEXIS 1779, at *6 (Tex. App.—Fort Worth Mar. 8, 2018, pet. ref’d) (mem.

op., not designated for publication); Barcroft v. Walton, No. 02-16-00110-CV, 2017

Tex. App. LEXIS 8541, at *11 n.10 (Tex. App.—Fort Worth Sept. 7, 2017, no pet.)

(mem. op., not designated for publication); Lewis v. State, 532 S.W.3d 423, 430-31

(Tex. App.—Houston [14th Dist.] 2016, pet. ref’d); Barcroft v. County of Fannin,

118 S.W.3d 922, 925-26 (Tex. App.—Texarkana 2003, pet. denied); Alvarez v.

State, No. 03-02-00262-CR, 2003 Tex. App. LEXIS 7910, at **11-14 (Tex. App.—

Austin Sept. 11, 2003, no pet.) (mem. op., not designated for publication). We agree

with these courts, and we reject Borne’s “sovereign citizen” arguments.

         We overrule Borne’s first issue challenging the jurisdiction of the district

court.

                             Right of Self-Representation

         Borne’s second issue on appeal argues that he was denied due process

because, in appointing stand-by counsel to assist him, the trial court denied him his

right to represent himself. According to Borne, the trial court used its power “as a

                                          13
tool . . . against [Borne], and willfully and intentionally violated [his] constitutionally

protected rights and denied [him] due process of law.” 3

      The Sixth Amendment guarantees a defendant the right to counsel. See

Strickland v. Washington, 466 U.S. 668, 685 (1984); see generally Gideon v.

Wainwright, 372 U.S. 335 (1963). The Sixth Amendment also protects the right to

self-representation. See Williams v. State, 252 S.W.3d 353, 356 (Tex. Crim. App.

2008) (citing Faretta v. California, 422 U.S. 806, 818 (1975)). And, the Texas

Constitution provides that a defendant “shall have the right of being heard by himself

or counsel, or both[.]” Tex. Const. art. I, § 10. That said, the Supreme Court

expressly held in Faretta that a state may—even over the defendant’s objection—

appoint standby counsel to assist the defendant. See Faretta, 422 U.S. at 834 n.46.

Standby counsel is available to advise a pro se defendant, but the defendant is not

required to seek the assistance of standby counsel. See id.

      The record reflects that before trial, the trial court held a Faretta hearing and

determined that Borne knowingly and voluntarily wished to proceed pro se of his



      3
        Borne does not argue that he was not properly admonished of the risks of
self-representation as required by Faretta. See Hatten v. State, 71 S.W.3d 332, 333
(Tex. Crim. App. 2002) (citing Faretta v. California, 422 U.S. 806, 835-36 (1975))
(“When a criminal defendant chooses to waive his right to counsel and represent
himself, the waiver should be made ‘knowingly and intelligently’ and he should be
warned of the ‘dangers and disadvantages’ accompanying such waiver.”).
                                         14
own free will, and the court appointed standby counsel for Borne. See id. at 835

(requiring a hearing to determine that the defendant’s decision to waive counsel is

made knowingly and voluntarily, that the defendant was made aware of the dangers

and disadvantages of self-representation, and to establish on the record that the

defendant knows what he is doing and his choice is made with eyes open). At trial,

the following exchange occurred:

      THE COURT: . . . I have appointed him standby counsel.

      [State’s counsel]: I will try to find him. I’m not sure where he went.

      BORNE: Who is he going to represent?

      THE COURT: He will sit by you at your table and if you have any
      questions, you can ask him. And if you don’t, then he will remain silent.

      BORNE: So he is not going to speak at all for me?

      THE COURT: No. Unless you want him to. If you have a question
      during the[] trial, then that’s what standby counsel does.

      BORNE: I am just putting on the record that I don’t want him to speak
      for me at all.

      THE COURT: That’s fine. You don’t have to say that. . . .
            . . . you get to present your case to the jury. However, [standby
      counsel] has been appointed by the Court due to your age and your lack
      of knowledge of the Penal Code and the Code of Criminal Procedure.

      Borne acknowledged on the record that no one was forcing him to represent

himself and it was his decision. Throughout the trial Borne asked the court to answer

                                         15
legal or procedural questions, and the trial court repeatedly instructed Borne to direct

his questions to his standby counsel. Borne acknowledges in his appellate brief that

the only participation by standby counsel was to accept discovery from the State and

to request that the court remove the jury if Borne asked standby counsel a question.

      As we have explained, the appointment of standby counsel over a defendant’s

objection does not violate the Sixth Amendment. See id. at 834 n.46. Borne’s brief

does not cite contrary authority, nor does it explain how any of his substantial rights

were affected by standby counsel’s presence at trial. See Tex. R. App. P. 38.1(i),

44.2(b). Although Borne complains that the trial court held him to the same

standards as an attorney, a criminal defendant who waives his right to counsel and

chooses to proceed pro se is held to the same standards as an attorney who would

represent him. See Johnson, 760 S.W.2d at 279 (“The [pro se] defendant should be

aware that there are technical rules of evidence and procedure, and he will not be

granted any special consideration solely because he asserted his pro se rights.”).

Accordingly, we find no error in the trial court’s appointment of standby counsel,

and we overrule Borne’s second issue.4



      4
         Borne’s brief also asserts that his standby counsel was appointed subsequent
to an ex parte discussion between the trial court and the prosecutor. Because Borne
failed to raise this objection at trial, he has failed to preserve error thereon. See Tex.
R. App. P. 33.1(a).
                                             16
                     Other Alleged Constitutional Deprivations

      In a multifarious issue, Borne argues that various errors by the trial court

deprived him of his constitutional rights. In the interest of justice, we address the

arguments where we can determine, with reasonable certainty, the alleged error

about which Borne complains. See Davidson, 249 S.W.3d at 717 n.2; Marcum, 983
S.W.2d at 767 n.1; Barnes, 634 S.W.2d at 26.

Injured Party

      We understand Borne’s brief to argue that the judgment against him is void in

part because the State failed to identify an “injured party[.]” In various documents

filed with the trial court, Borne challenged the trial court’s jurisdiction arguing that

there was no evidence of an injured party. The statute under which Borne was

charged and convicted states that “a person commits an offense if the person

knowingly manufactures, delivers, or possesses with intent to deliver a controlled

substance listed in Penalty Group 1-A.” See Tex. Health & Safety Code Ann.

§ 481.1121(a). Nothing in the statute’s plain wording requires proof of an injured

party. See id.

      The Court of Criminal Appeals has explained that there are three categories

of offenses based on the gravamen of the offense: “result of conduct,” “nature of

conduct,” or “circumstances of conduct.” See Robinson v. State, 466 S.W.3d 166,

                                          17
170 (Tex. Crim. App. 2015). “Nature-of-conduct offenses are defined by the act or

conduct that is punished, regardless of any result that might occur.” Id. Possession

of a controlled substance with intent to deliver is a “nature of conduct” offense. See

Peek v. State, 494 S.W.3d 156, 162 (Tex. App.—Eastland 2015, pet. ref’d).

Therefore, the gravamen of the offense of possession with intent to deliver is not the

result or harm of the offense. See Robinson, 466 S.W.3d at 170.

      Borne cites no legal authority for his contention that the State was required to

identify an “injured party” in its indictment or that it had to present evidence of an

injured party at trial, nor are we aware of any. See Tex. R. App. P. 38.1(i).5 We find

no merit to this argument.

Admission of Evidence

      Borne argues on appeal that he was “denied the opportunity ‘to offer proof’”

because the trial court denied admission of certain “certified copies of a public

record[.]” According to Borne, the result of the court’s denial of his documents



      5
        We note that the indictment meets the requirements of the Texas Code of
Criminal Procedure and it includes, among other things, an allegation that the
offense occurred “Against the Peace and Dignity of the State.” See Tex. Code Crim.
P. Ann. arts. 21.02, 21.21. See generally Malinda L. Seymore, Against the Peace
and Dignity of the State: Spousal Violence and Spousal Privilege, 2 Tex. Wesleyan
L. Rev. 239, 239 (Fall 1995) (explaining that the phrase “against the peace and
dignity of the State” recognizes that “crimes are not purely personal matters between
a defendant and a victim, but are offenses against society as a whole[]”).
                                          18
meant that he could not defend himself at trial and he was denied his First

Amendment right to be heard.

      At trial, Borne offered several documents, but the trial court did not allow the

documents to be submitted to the jury and sustained the State’s objections to the

exhibits, which were all marked as Defense Exhibit 1 for appellate purposes only.

The documents included documents that Borne had filed pro se, including

documents styled as:

      •    Notice of Defects
      •    Notice of Trespass and Notice to Cease and Desist
      •    Injunctive Relief in the Nature of a Writ of Mandamus
      •    Affidavit of Truth
      •    Texas Jural Assembly, Notice of Trial-by-jury
      •    Notice and Demand for Anti-Bribery and Foreign Agents
           Registration Statements
      •    Notice and Demand to Dismiss Cause No. 18-09-12373CR for
           Lack of Subject Matter Jurisdiction
      •    Notice of Dishonor
      •    Notice of Default
      •    Non-Negotiable Notice of Acceptance
      •    Notice, Inquiry and Demand
      •    Final Notice of Termination
      •    Plea Offer/Response
      •    Notice of Claim to Private Law in the Nature of an Affidavit of
           Truth
      •    Judicial Notice

The State objected to admission of the documents based on relevance and hearsay.

The court sustained the State’s objections.

                                         19
      Borne’s brief fails to explain how the trial court erred in sustaining the

objections. Borne does not explain why the documents he offered were relevant to

his defense or were not hearsay or whether there was an exception to the rule against

hearsay. See Tex. R. Evid. 401, 801-04. Borne cited no legal authority to support his

argument that the trial court’s exclusion of evidence under the Texas Rules of

Evidence constitutes a violation of his First Amendment rights. See Tex. R. App. P.

38.1(i). We therefore conclude that Borne’s argument about the exclusion of

evidence lacks merit.

“Fruit of the Poisonous Tree”

      According to Borne, evidence seized from his vehicle was inadmissible “fruit

of the poisonous tree” because it was obtained without a search warrant. Borne did

not make this objection at trial, nor did he move to suppress the evidence. Borne

failed to preserve error on this issue. See Tex. R. App. P. 33.1(a); Sample v. State,

405 S.W.3d 295, 300-01 (Tex. App.—Fort Worth 2013, pet. ref’d) (citing Pena v.

State, 353 S.W.3d 797, 807 (Tex. Crim. App. 2011)). Even assuming Borne had

preserved this complaint, there are several exceptions to the warrant requirement,

including consent, exigent circumstances, the automobile exception, search incident

to arrest, the special-needs doctrine, and the plain-view exception. State v. Villarreal,

475 S.W.3d 784, 798 (Tex. Crim. App. 2014); Keehn v. State, 279 S.W.3d 330, 334

                                           20
(Tex. Crim. App. 2009). The State contends that the “automobile exception” would

apply. We agree. Under the “automobile exception,” a search warrant is not required

to search an automobile when an officer has “probable cause” to believe the

automobile contains contraband. See Maryland v. Dyson, 527 U.S. 465, 467 (1999);

Neal v. State, 256 S.W.3d 264, 282 (Tex. Crim. App. 2008). Borne’s “fruit of the

poisonous tree” argument is meritless. We overrule Borne’s complaint that his

“constitutionally protected rights were violated[.]” 6

      We overrule Borne’s issues and affirm the judgment of the trial court.

      AFFIRMED.

                                                         _________________________
                                                             LEANNE JOHNSON
                                                                   Justice

Submitted on November 12, 2019
Opinion Delivered January 8, 2020

Before Kreger, Horton and Johnson, JJ.




      6
         In Borne’s brief he also makes other complaints that fail to concisely
articulate a point of error or are inadequately briefed. See Tex. R. App. P. 38.1(f),
(i).
                                          21